DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I Species E (Claims 1-10, 13, 18) in the reply filed on 2/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rejected as indefinite for the recitation of “the implant insertion device inserts through the slot of the bridge and engages the bridge” in lines 6-7.  The claim is indefinite since it can be interpreted in two different ways and the proper interpretation is not clearly identified by the claim.  This first interpretation of the limitation renders the claim indefinite since the claim appears to be missing structure that is meant to be inserted into the slot.  In an alternate reading of the limitation a person of skill could read the limitation to require the entire insertion device be inserted into the slot.
Claims 2-10, 13, and 18 are rejected as indefinite for depending upon an indefinite claim.
Claim 2 is rejected as indefinite for the recitation of “the implant grip inserts through the slot” in lines 5.  The claim is indefinite since it can be interpreted in two different ways and the proper interpretation is not clearly identified by the claim.  This first interpretation of the limitation renders the claim indefinite since the claim appears to be missing structure of the grip that is meant to be inserted into the slot.  In an alternate reading of the limitation a person of skill could read the limitation to require the entire implant grip be inserted into the slot.
Claims  3-9, 13, and 18 are rejected as indefinite for depending upon an indefinite claim.
Claim 13 is rejected as indefinite for the recitation of “the implant grip inserts through the slot” in lines 4.  The claim is indefinite since it can be interpreted in two different ways and the proper interpretation is not clearly identified by the claim.  This first interpretation of the limitation renders the claim indefinite since the claim appears to be missing structure of the grip 
Claim 18 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartdegen et al (US Patent Pub. 20170209193A1).
Hartdegen discloses an orthopedic fixation system (bone implant with means for multi directional force and means of insertion, Fig. 23A-28),  Specifically in regards to claim 1, Hartdegen discloses an implant (800) transitionable between a natural shape (legs converged towards each other) and an insertion shape (parallel legs as shown in Fig. 23A), the implant (800) further comprising: a bridge (part of 800 directly adjacent 730, Fig. 23A) defining a slot (opening for 710, shown in Fig. 24) with a first end and a second end, and first and second anchoring members (legs having 810 shown in Fig. 24) extending from the bridge (Fig. 23A-24; and Page 9 Para. [0146] and [0150]).  An implant insertion device (900 assembled with 700) 
In regards to claim 2, Hartdegen discloses the implant insertion device (900 with 700) comprising: a body including a first end (end with 910) and a second end(end with 950); and an implant grip (portion of 900 having 920 that directly attaches to 700) coupled with the body and movable relative to the body between an engaged position (Fig. 27A) whereby the implant grip (portion of 900 having 920 that directly attaches to 700) inserts through the slot of the bridge and engages the bridge at the first and second ends of the slot such that the implant grip (portion of 900 having 920 that directly attaches to 700) constrains the implant (800) in its insertion shape and a disengaged position (Fig. 27B) whereby the implant grip (portion of 900 having 920 that directly attaches to 700)  releases the implant (800) (Fig. 27a-27b; and Page 9 Para. [0148]-[0150]).
In regards to claim 10, Hartdegen discloses wherein the bridge (part of 800 directly adjacent 730, Fig. 23A) comprises a first bridge segment and a second bridge segment that define the slot therebetween (see Fig. 1 below).

    PNG
    media_image1.png
    326
    594
    media_image1.png
    Greyscale

Figure 1: Hartdegen demonstrating the bridge segments.


Claim(s) 1-10, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanner et al (US Patent 6767356B2).
Kanner discloses an orthopedic fixation system (advanced wound site management systems and methods, Fig. 16-17 and 67-71).  Specifically in regards to claim 1, Kanner discloses an implant (1100) transitionable between a natural shape (Fig. 67) and an insertion shape (Fig. 70), the implant (1100), comprising: a bridge (1110) defining a slot (1112) with a first end and a second end, and first and second anchoring members (1102 having two legs 1102A,B and 1104 having two legs 1104a,b) extending from the bridge (1110) (Fig. 67-71; and Col. 21 line 10 to Col. 22 line 22). An implant insertion device (600) movable between a loaded position (Fig. 68-70) whereby the implant insertion device (600) inserts through the slot (1112) of the bridge (1110) and engages the bridge (1110) at the first and second ends of the slot (1112) such that the implant insertion device (600) constrains the implant in its insertion shape and an unloaded position (Fig. 71whereby the implant insertion device (600) releases the implant (1100) (Kanner recites in Col. 22 lines 19-22 that the stapler mechanism  shown in the figures as sleeve 
In regards to claim 2, Kanner discloses the implant insertion device (600) comprising: a body (sleeve 112’ shown in fig. 68-71 equivalent to sleeve 606 shown in Fig. 16-17 and body of 600) including a first end (end connected to 616) and a second end (end through which 604 extends); and an implant grip (604 which is equivalent to 114’ attached to 110’ shown in Fig. 68-71) coupled with the body (606/112’) and movable relative to the body (606/112’) between an engaged position (Fig. 69-70) whereby the implant grip inserts through the slot (1112) of the bridge (1110) and engages the bridge (1110) at the first and second ends of the slot (1112) such that the implant grip constrains the implant (1100) in its insertion shape and a disengaged position (Fig. 16 and 68/71) whereby the implant grip releases the implant (1100) (Kanner recites in Col. 22 lines 19-22 that the stapler mechanism  shown in the figures as sleeve 112’ and mandrel 114’ may be derived from the tool shown in fig. 16-17. In addition, as the mandrel 114’ is moved toward the tabs 1110 it will hold the implant in the open state.) (Fig. 68-71 and 16-17; and Col. 22 lines 19-22, Col. 7 line 45 to Col. 8 line 4).
In regards to claim 3, Kanner discloses wherein the body (606/112’) defines a channel (opening through which 114’ attached to 110’/604passes) having an exit at the second end of the body (112’) further wherein the channel receives the implant grip (114’ attached to 110’/604) such that the implant grip (114’ attached to 110’/604) secures with the body (112’/606) whereby the implant grip (114’ attached to 110’/604) in its engaged position (Fig. 69-70) extends from the channel and inserts through the slot (1112) of the bridge (1110) to engage the bridge (1110) at the first and second ends of the slot (1112) and constrain the implant (1100) in its insertion shape 
In regards to claim 4, Kanner discloses wherein the body (112’) defines a tamp (distal end surfaces of 112’ that engage 1100) at its second end whereby the tamp during loading of the implant insertion device (600) with the implant (1100) abuts the bridge (1110) of the implant (1100) such that the exit for the channel (opening for 114’ attached to 110’) of the body (112’) aligns with the slot (1112) of the bridge (1110) of the implant (1100) whereby extension (114’ portion of 110’attached to 114’) )of the implant grip (114’ attached to 110’) from the channel inserts the implant grip (114’ portion of 110’attached to 114’) through the slot (1112) of the bridge (1110) to engage the bridge (1110) at the first and second ends of the slot (1112)  and constrain the implant (1100) in its insertion shape (Kanner recites in Col. 22 lines 19-22 that the stapler mechanism  shown in the figures as sleeve 112’ and mandrel 114’ may be derived from the tool shown in fig. 16-17. In addition, as the mandrel 114’ is moved toward the tabs 1110 it will hold the implant in the open state.) (Fig. 68-71; and Col. 21 line 50 to Col. 22 line 22).
In regards to claim 5, Kanner discloses wherein: the body (112’/606 along with body of 600) defines a channel (opening for 114’ attached to 110’/604) having an exit at the second end of the body (112’/606); and the implant grip (604 which is equivalent to 114’ attached to 110’ shown in Fig. 68-71), comprises: an actuator (608,616,618); and a paddle (110’attached to 114’) that inserts into the channel (opening for 114’ attached to 110’/604) of the body (112’/606), 
In regards to claim 6, Kanner discloses wherein the body (112’) defines a tamp (distal end surfaces of 112’ that engage 1100) at its second end whereby the tamp during loading of the implant insertion device (600) with the implant (1100) abuts the bridge (1110) of the implant (1100) such that the exit for the channel (opening for 114’ attached to 110’) of the body (112’) aligns with the slot (1112) of the bridge (1110) of the implant (1100) whereby extension (114’ portion of 110’attached to 114’) )of the implant grip (114’ attached to 110’) from the channel inserts the implant grip (114’ portion of 110’attached to 114’) through the slot (1112) of the bridge (1110) to engage the bridge (1110) at the first and second ends of the slot (1112)  and constrain the implant (1100) in its insertion shape (Kanner recites in Col. 22 lines 19-22 that the stapler mechanism  shown in the figures as sleeve 112’ and mandrel 114’ may be derived from 
In regards to claim 7, Kanner discloses wherein the body (112’/606 and body of 600 having actuation handle) defines a stop (u-shaped surfaces to which springs 614,650 are attached) whereby, in progressing the paddle (110’ with 114’/604) from its disengaged position (Fig. 68 and 71) to its engaged position (Fig. 69-70), the actuator (608,616,618) moves along the body (body portion of 600 having actuation handle) towards the stop (u-shaped surfaces to which springs 614,650 are attached) of the body until the actuator (608,618,616) contacts the stop (u-shaped surfaces to which springs 614,650 are attached) (Kanner discloses wherein the cam 608 moves in the direction of the arrow shown in Fig. 16 causing the followers 616,618 to move outwards towards the u-shaped surfaces to which springs 614,650 are attached similar to the followers 416,418 shown in Fig. 15.) (Fig. 16-17; and Col. 7 line 45 to Col. 8 line 4).
In regards to claim 8, Kanner discloses wherein: the channel (opening for 114’ attached to 110’/604) communicates exterior to the body (112’/606 and body of 600 having actuation handle); and the paddle (110’ with 114’/604), comprises: a shaft  (110’) with a first end and a second end (end with 114’) whereby, when the paddle (110’ with 114’) inserts into the channel (opening for 114’ attached to 110’/604) of the body (112’/606 and body of 600 having actuation handle), the shaft (110’) at its first end is exposed exterior to the body (112’/606 and body of 600 having actuation handle) such that the shaft (110’) is engageable with the actuator (608,618,616), and a blade (114’) coupled with the shaft (110’) at its second end, the blade (114’) including a leading edge (edge of 114’ shown in Fig. 7A having width w4) between first and second sides, wherein movement of the actuator (608,616,618) relative to the body (112’/606 and body of 600 having actuation handle) progresses the paddle (110’ with 114’/604) between an engaged 
In regards to claim 9, Kanner discloses wherein the channel (opening for 114’ attached to 110’/604) comprises a shaft channel (portion of opening into which 110’ fits shown in fig. 16-17) configured to receive the shaft (110’) of the paddle (110’ with 114’/604) therein and a blade channel (portion of 110’ shown in Fig. 71 which expands to house 114’) configured to receive the blade (114’) of the paddle (110’ with 114’/604) therein (Fig. 16-17 and 71).
In regards to claim 10, Kanner discloses wherein the bridge (1110) comprises a first bridge segment (1110) and a second bridge segment (1110) that define the slot (1112) therebetween (As can be seen in Fig. 67, the implant 1100 has two tabs 1110 which create a slot 1112 therebetween) (Fig. 67).
In regards to claim 13, Kanner discloses wherein the bridge (1110) includes a transition section (center portion of 1110) at a center section of the implant (1100) whereby the transition 
In regards to claim 18, Kanner discloses wherein: the first anchoring member (1102A of 1102) extends from the bridge (1110) at a first end thereof offset from the first end of the slot (1112); the second anchoring member (1102B of 1102) adjacent the first anchoring member (1102A) extends from the bridge (1110) at the first end thereof offset from the first end of the slot (1112); and a third anchoring member (1104A of 1104) extends from the bridge (1110) at a second end thereof offset from the second end of the slot (1112); and a fourth anchoring member (1104B of 1104) adjacent the third anchoring member (1104A) extends from the bridge (1110) at the second end thereof offset from the second end of the slot (1112) (As can be seen the legs 1102 and 1104 each have two projections thereby having four legs in total and wherein each of the 1102A,B and 1104A,B extend from one end of the tab 1110 offset from the slot 1112.) (Fig. 68-70; and Col. 21 line 10 to 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775